Title: James Barbour to James Madison, 13 November 1828
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    London
                                
                                November 13h. 28
                            
                        
                        
                        Immediately on the receipt of your letter of the 22nd September I had an interview with Mr Long on the
                            subject—He has promised me to use his best exertions to fulfil the wishes of the Visitors of the College—In addition I
                            am carrying on a correspondence with Several literary men with a view to success—
                        To the learned Professor Sandford of Glasgow I have written—my acquaintance with some of the Professors of
                            Oxford I shall turn to the same account—It is not however to be disguised that there is great difficulty in procuring a
                            man of the high standing which fits him for the vacant professorship who is willing to leave his Country for a distant
                            land—Still I am not hopeless—It is unnecessary to assure you and your associates of my Zeal in a Cause whose success I
                            have so much at heart—Mr Lawrence is now in Paris: before leaving England he informed me he had turned over the
                            funds of the University in the hands of Baring brothers & Co to my credit as your Trustee—The amount seems to be
                            £324 12.2. It will give me pleasure to be serviceable to the University in appropriating this fund if the University
                            desires it—I offer you my best respects
                        
                            
                                James Barbour 
                            
                        
                    